Citation Nr: 1430120	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  07-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits payable due to service-connected cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to November 1978.  He died in December 2004.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board most recently in March 2013, when it was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2004; the death certificate lists the immediate cause of death as lung cancer with onset two-and-a-half years prior (with no other contributing causes identified).

2.  At the time of the Veteran's death, service connection was in effect for bronchial asthma, left shoulder tendonitis, and degenerative changes of the lumbosacral spine.

3.  The Veteran did not have service in the Republic of Vietnam and he was not exposed to herbicide agents.

4.  The disease process leading to the Veteran's death was not manifested in service or in the first postservice year, and is not shown to have been related to his service.

5.  The disability that caused the Veteran's death was not service-connected, was not manifested during the Veteran's military service or for many years thereafter, nor was it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2013).

2.  The criteria for entitlement to service-connected cause of death burial benefits have not been met.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the context of a claim of service connection for cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters sent in March 2005, April 2006, and September 2008 provided the required notice for the appellant's cause of death claim.  There is no prejudice to the appellant in proceeding to adjudication of this claim because the claim was readjudicated in the May 2013 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  Accordingly, VA's duty to notify has been satisfied.

Duty to Assist

The Veteran's service treatment records are associated with his claims file, and pertinent postservice treatment records have been secured.  A VA medical opinion was obtained in May 2013 to assist the appellant by addressing the possible medical etiological theory raised by the appellant's submission of certain service records (showing abnormal in-service diagnostic imaging).  As will be discussed in greater detail below, the May 2013 VA medical opinion is adequate for rating purposes; it reflects familiarity with the entire record and includes a detailed explanation of rationale for a conclusion addressing the critical etiological question raised by the record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Also, all of the relevant development requested by the Board's prior remands has been fully completed with regard to the issues being decided on appeal, and therefore the remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the record now includes a May 2013 VA medical opinion adequately responsive to the Board's inquiries and the record reflects that all available development has been exhausted with regard to attempting to verify the Veteran's alleged in-service herbicide exposure, including required inquiries to the Joint Services Records Research Center (JSRRC) concerning alleged herbicide exposure in Thailand.

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a final Board decision at this time.


Analysis

Service connection for the cause of death

In a claim of service connection for the cause of the Veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.312.  To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal or primary cause of death, or that it was a contributory cause of death under 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  A contributory cause of death is defined as one inherently not related to the principal cause.  38 C.F.R. § 3.312(c).  For a service-connected disability to constitute a contributory cause, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors (including lung cancer), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There is a rebuttable presumption of exposure to herbicides if a claimant served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Exposure to herbicides may also be presumed if a claimant served during the period between April 1, 1968, and August 31, 1971, in a unit that as determined by the Department of Defense operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish the claimant was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In its review of the record, the Board must determine whether the evidence supports the claim or if it is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file, including in Virtual VA and the Veterans Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

As noted above, the Veteran died in December 2004; his death certificate lists the immediate cause of death as lung cancer; the lung cancer had reported onset two-and-a-half years prior to death (referring to mid-2002).  The certificate indicates no contribution by tobacco or alcohol to the cause of death.  No other causes or contributing factors are identified.  At the time of the Veteran's death, service connection was in effect for bronchial asthma, left shoulder tendonitis, and degenerative changes of the lumbosacral spine.

The appellant contends that the cause of the Veteran's death was due to alleged exposure to herbicides during active duty service.  The Veteran served during the entire presumptive period, as noted hereinabove; however, the current evidence of record does not reflect any service in the Republic of Vietnam.  The appellant's contentions, including in the September 2007 substantive appeal, refer to the Veteran receiving the Vietnam Service Medal; however, this medal does not necessarily indicate that the Veteran served in country.  See Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).

The appellant has not otherwise argued, and the evidence does not otherwise establish that the Veteran had service in Vietnam or set foot in Vietnam.  Thus, the presumptions under 38 U.S.C.A. § 1116 are not applicable.

In fact, the appellant asserts that the Veteran was exposed to herbicides in Thailand; the RO's February 2010 memorandum acknowledges that it has been established that the Veteran served in Thailand, and the Veteran's service personnel records show service at the Udorn Royal Thai Air Force Base with the 1974 COMM as a Personnel Liaison NCO.  An Airman Military Record shows foreign service in Thailand from January 1971 to January 1972.  Other service personnel records do not reveal that he performed duty other than that contemplated in his primary MOS as a personnel technician (as termed on his DD Form 214).  Additionally, the Board observes that the Veteran's performance reports pertaining to his service in Thailand suggest that although he was based at the Udorn Royal Thai Air Force Base, his job may have involved traveling to other locations in Thailand (as is suggested, without complete clarity, in some of the comments discussing the Veteran's high level of performance and proactive problem solving in resolving personnel issues).

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

Previous development procedures that VBA was using for purposes of developing information concerning possible herbicide exposure in Thailand was replaced by a "Memorandum for the Record" that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id.

The Memorandum for the Record reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum also reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While there was no reported use of tactical herbicides on allied bases in Thailand, the memorandum indicated evidence of sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, VBA has indicated that if a veteran's military occupational specialty (MOS) or unit is one that regularly had contact with the base perimeter, such as security police and dog handlers, there was a greater likelihood of exposure to commercial pesticides, including herbicides.

In this case, the Veteran's service personnel records do not clearly indicate an MOS that would be generally associated with especially frequent contact with the base perimeter.  However, the Board observes that the appellant has submitted a copy of a section from a declassified Department of Defense (DoD) Report titled "Project CHECO Southeast Asia Report: Base Defense in Thailand" with information potentially pertinent to the claim on appeal.  The Board observes that the report, consistent with VBA Fast Letter 09-20, contains several references to the use of herbicides within fenced perimeters of allied bases in Thailand during the pertinent era.  Moreover, the report specifically refers to "Udorn RTAFB" (the Veteran's documented primary location during service in Thailand) as a location where "the perimeter was also very close to the aircraft at several points," and refers to inadequate space available for defense of the aircraft, including a quote from a security police chief indicating that "We are just too small!"

In January 2012, with attention to the particular comments on the relatively small size of the base's perimeter, the Board determined that additional development was warranted; the Board directed follow-up inquiry to the JSRRC to attempt to determine if the Veteran was likely exposed to herbicides despite not having an MOS normally associated with exposure to the perimeter areas of a base.  See VBA Fast Letter 09-20 (May 6, 2009).  A February 2012 response from the JSRRC indicates that a review of "available historical information" from the Veteran's unit in Thailand "does not report on [the Veteran's] or the unit's, proximity to the base perimeters."  In August 2012, the Board remanded again for purposes including to seek a clear response addressing the subject of the Board's inquiry: even without a specific assignment to the base perimeter, did the Veteran's service at Udorn RTAFB likely place him near the perimeter of the base, considering the information suggesting that this specific base had an unusually small perimeter which came close to certain core areas?

Pursuant to the Board's remand directives, VA sought information from the JSRRC in an attempt to appropriately investigate whether the Veteran was exposed to Agent Orange in Thailand.  In response, the JSRRC explained that they "researched the available historical information submitted by the 1974th Communications Group (CG), Air Force Communications Service, Pacific Communications Area."  This research revealed that the available information "does not provide maps, report on [the Veteran]'s or the unit's proximity to the base perimeters."  The JSRRC further explained that it was unable to "provide opinions or comments on the likelihood of a particular situation."

In November 2012, the Appeals Management Center (AMC) issued a formal memorandum concluding that VA was "unable to verify the veteran's alleged Agent Orange exposure."  The November 2012 memorandum cites that the Veteran's personnel file does not indicate any service within the Republic of Vietnam, and acknowledges that the Veteran was stationed in Thailand from January 1971 to January 1972.  The November 2012 memorandum points to the fact that: "According to Veteran's Service Record, his normal duties as a Senior Staff Sergeant involved counseling service-members on personnel matters before returning to the United States after serving their overseas tour," and that "[t]he Veteran's normal duties do not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides based on his job description."  The November 2012 memorandum refers to the Memorandum for the Record in accordance with the M21-1MR provisions, and notes that the appropriate documents have been placed in the claims-file.

Thus, even after thoroughly affording every consideration to development of the appellant's claim, there is simply insufficient information of record to demonstrate that the Veteran's duties placed him on or near the perimeters of Thailand military bases.  The evidence does not otherwise show that the Veteran was exposed to pertinent herbicide agents during service; nor is there any other identifiable pertinent exposure shown during the Veteran's service indicated to be relevant to his later lung cancer.

Even in the event that VA should hypothetically accept the contention that the Veteran was exposed to herbicides during his service in Thailand, there would remain significant questions regarding the contents of the herbicides involved before the presumptions sought by the appellant would apply.  Respiratory cancers are presumptively linked to exposure to certain herbicides under 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The definition of herbicides for which the presumption applies features "specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."  38 CFR § 3.307(a)(6)(i).

The limited information currently available to the Board's review indicates that the herbicides used at Udorn RTAFB were not tactical herbicides, and only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer were used.  Were the evidence to show that the Veteran was exposed to pertinent non-tactical herbicides, the special presumptions for tactical herbicides would not apply but development could be warranted to determine whether the actual chemical exposure may be etiologically significant to the later onset of cancer.  However, in this case, no such further development is warranted because the evidence fails to show that the Veteran's service in Thailand involved any duties or special circumstances recognized as bringing him into contact with herbicides.

In sum, the record fails to establish the Veteran was exposed to herbicides in Thailand.  It is noted that even after the Board has directed further development with attention to the suggestions that the dimensions of the Veteran's base location may have been somewhat atypically small, development has revealed no information indicating that his job as a personnel technician (as termed on his DD Form 214) would have significantly placed him near the perimeter of any base to which he was assigned.

The record reflects that the Veteran's lung cancer was first manifested many years after service, and there is no competent evidence linking the lung cancer to service.  In the absence of evidence of exposure to Agent Orange or pertinent herbicide agent, there is no basis on which his claim may be granted.

The Veteran's service treatment records are negative for complaints or findings pertaining to lung cancer.  No pertinent abnormalities were reported on the Veteran's retirement examination in September 1978, including with specific notation of clinically normal examination of the lungs.  The Veteran did experience well-documented symptoms of asthma during service, including shortness of breath and chest pains.  These symptoms were clearly documented in the service treatment records and were attributed to asthma with no suggestion of any further chronic lung disability and no suggestion of lung cancer.  There is otherwise no competent medical evidence or medical opinion of record suggesting that the Veteran's noted in-service asthma symptoms were etiologically linked to his lung cancer (which is shown to have been first diagnosed in 2002, more than 23 years after military service).

However, the Board has paid significant attention to a December 1972 service treatment report submitted by the appellant showing that two X-rays of the Veteran's chest were interpreted by medical professionals at that time as abnormal.  The first X-ray report includes notation of "an abnormal configuration of the left hemidiaphragm .... a pleural base mass lesion cannot be ruled out."  A follow-up X-ray is interpreted in the report as showing: "deformity of the left hemidiaphragm which has the characteristic of eventration ....  This is still the most likely diagnosis; however, other considerations would be a pleural base lesion such as a mesothelioma or possibly metastatic disease or possibly a primary diaphragmatic tumor."  In the March 2013 remand, the Board noted that this report shows abnormal findings pertinent to the Veteran's lungs during service which at least suggest the possibility that his later-diagnosed lung cancer may have manifested to some degree during his military service (or may be otherwise etiologically linked to the findings shown during service); the Board remanded the case to secure a VA medical opinion addressing the pertinent evidence with a medical opinion on the etiological question.

The resulting May 2013 VA medical opinion is prepared by a competent medical physician and reflects thorough review of the claims-file and addresses the etiological question with discussion of rationale.  The VA examiner concluded that "it is less likely than not (less than 50/50 probability) that the xray reports in 1972 have anything to do with the lung cancer diagnosed in 2002."  The VA examiner cites a number of bases for this conclusion.  The VA examiner cites (1) "that the veteran had 4 normal chest x-rays after 1972 (including 1 @ VA) from 1978-9," (2) that "he was not diagnosed with lung cancer until 2002," (3) that "the abnormality was on the [left "L"] side lower diaphragm and his lung cancer was in [the right "R"] upper lobe," and (4) that the Veteran "had large cell carcinoma of lung and not mesothelioma."

The Board finds that the May 2013 VA medical opinion is probative evidence presenting a competent expert's opinion, informed by the facts of record, presented with a persuasive rationale citing pertinent facts and identifying pertinent medical information found in the evidence of record.  The probative May 2013 VA medical opinion weighs against finding that the Veteran's terminal lung cancer was etiologically related to the in-service diagnostic imaging abnormalities because the opinion's conclusion expressly indicates that such a link is unlikely.  Significantly, there is no contrary competent evidence of record addressing this medical etiology question.  Thus, the Board must conclude that the Veteran's noted in-service lung abnormalities were unlikely etiologically related to the Veteran's terminal lung cancer diagnosed more than 23 years after service in 2002.

The evidence does not otherwise suggest that the Veteran's lung cancer, diagnosed 23 years after service, manifested during the Veteran's first post-service year.  Consequently, to the extent that service connection for a malignant tumor on a presumptive basis has been considered, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112 do not apply.

The Board finds that the competent probative evidence identifies no diagnosed medical pathology as causing the Veteran's death other than his terminal lung cancer.  The Board finds that the preponderance of the probative competent evidence is against finding a link on any basis between the Veteran's terminal lung cancer and his military service.

The most probative medical evidence indicates that the Veteran's lung cancer did not have onset during service, nor is any pertinent exposure of the Veteran to pertinent herbicides shown to have occurred to permit application of the presumptions sought by the appellant.  In the absence of credible evidence of onset of lung cancer symptoms in service (or in the first post-service year) and continuity since, and in the absence evidence showing pertinent exposure to herbicides or any alternative in-service cause of later-onset lung cancer, the question of whether such an insidious process as onset of cancer may somehow be related to remote service is a medical question requiring expertise beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Concerning the appellant's suggestion that abnormalities shown on in-service diagnostic imaging of the Veteran's lungs may represent in-service lung disease pertinent to the etiology of the lung cancer, the most probative evidence in the record that addresses this question is a May 2013 VA medical opinion that weighs against the appellant's claim.  That opinion is by a medical professional (who is competent to provide it), reflects familiarity with the pertinent information of record, and is accompanied by rationale that refers to accurate factual data for support.  It is probative evidence in this matter.  Because the evidence drawing this conclusion has more probative value than any evidence to the contrary, it is persuasive.

The lay evidence, featuring the appellant's own assertions, providing opinion regarding diagnosis and etiology of the Veteran's lung cancer at pertinent points in his life (relating the cause of his death to service) is not competent evidence.  These matters are complex medical questions beyond the scope of lay observation.  The appellant is a layperson and she does not otherwise cite to supporting medical opinion or clinical or medical treatise evidence shown to pertain to the specific facts of this case.

Consequently, the Board finds that the preponderance of the evidence is against a finding of a link between the Veteran's service and the cause of his death.  Thus, the appellant's claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. §  5107.

Burial Benefits 

If a veteran dies as a result of a service- connected disability or disabilities, an amount may be paid toward the veteran's funeral and burial expenses.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 3.1600(a), 3.1601-3.1610.

Since the Board has concluded that the Veteran's death was not the result of a service connected disability, entitlement to burial benefits must be denied.



ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


